

Exhibit 10.8


Amended and Restated 2002 Employee Stock Option Plan of Overhill Farms, Inc.
 

 
Section 1.  Purpose. This Amended and Restated 2002 Employee Stock Option Plan
of Overhill Farms, Inc. is intended as an incentive to attract and retain
qualified and competent employees, consultants, advisors and directors for the
Company and its Subsidiaries, upon whose efforts and judgment the success of the
Company is largely dependent, through the encouragement of stock ownership in
the Company by such persons.


Section 2.  Definitions. As used herein, the following terms shall have the
meaning indicated:


(a)           “Act” shall mean the Securities Exchange Act of 1934, as amended.


(b)           “Board” shall mean the Board of Directors of the Company.


(c)           “Business Day” shall mean (i) if the Shares trade on a national
exchange, any day that the national exchange on which the Shares trade is open
or (ii) if the Shares do not trade on a national exchange, any day that
commercial banks in the City of Inglewood, California are open.


(d)           “Cause” shall have the meaning set forth in an Optionee’s
employment or consulting agreement with the Company or a Subsidiary, if any, or
if not defined therein, shall mean (i) acts or omissions by the Optionee which
constitute intentional material misconduct or a knowing violation of a material
policy of the Company or a Subsidiary, (ii) the Optionee personally receiving a
benefit in money, property or services from the Company or a Subsidiary or from
another person dealing with the Company or a Subsidiary in material violation of
applicable law or Company policy, (iii) an act of fraud, conversion,
misappropriation or embezzlement by the Optionee or his conviction of, or
entering a guilty plea or plea of no contest with respect to, a felony, or the
equivalent thereof (other than driving under the influence) or (iv) any material
misuse or improper disclosure of confidential or proprietary information of the
Company or a Subsidiary.


(e)           “Change in Control” shall mean the occurrence of any of the
following:


(i)           Any “Person” or “Group”, as such terms are defined in Section
13(d) of the Act and the rules and regulations promulgated thereunder who is or
becomes the “Beneficial Owner” (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company, or of any
entity resulting from a merger or consolidation involving the Company,
representing more than fifty percent (50%) of the combined voting power of the
then outstanding securities of the Company or such entity.


(ii)           The individuals who, as of the time immediately following the
election of directors at the Company’s 2002 Annual Meeting of Stockholders, are
members of the Board (the “Existing Directors”), cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of the Company as determined in the manner prescribed in the Company’s Articles
of Incorporation and Bylaws; provided, however, that if the election, or
nomination for election, by the Company’s stockholders of any new director was
approved by a vote of at least fifty percent (50%) of the Existing Directors,
such new director shall be considered an Existing Director; provided, further,
however, that no individual shall be considered an Existing Director if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Act) or other actual or threatened solicitation of proxies by or on behalf of
anyone other than the Board (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest.


(iii)           The consummation of (x) a merger, consolidation or
reorganization to which the Company is a party, whether or not the Company is
the Person surviving or resulting therefrom, or (y) a sale, assignment, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company, in one transaction or a series of related transactions, to any Person
other than the Company, where any such transaction or series of related
transactions as is referred to in clause (x) or clause (y) above

 
 

--------------------------------------------------------------------------------

 
 
 
 
in the subparagraph (iii) (singly or collectively, a “Transaction”) does not
otherwise result in a “Change in Control” pursuant to subparagraph (i) of this
definition of “Change in Control”; provided, however, that no such Transaction
shall constitute a “Change in Control” under this subparagraph (iii) if the
Persons who were the stockholders of the Company immediately before the
consummation of such Transaction are the Beneficial Owners, immediately
following the consummation of such Transaction, of fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Person surviving or resulting from any merger, consolidation or reorganization
referred to in clause (x) above in this subparagraph (iii) or the Person to whom
the assets of the Company are sold, assigned, leased, conveyed or disposed of in
any transaction or series of related transactions referred in clause (y) above
in this subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held voting stock in the Company immediately before such
Transaction.


(f)           “Commission” shall mean the Securities and Exchange Commission.


(g)           “Committee” shall mean the Compensation Committee of the Board or
other committee, if any, appointed by the Board pursuant to Section 13 hereof,
and in the absence any appointment, the Board shall be the Committee.


(h)           “Common Stock” shall mean the Company’s common stock, par value
$.01 per share.


(i)           “Company” shall mean Overhill Farms, Inc., a Nevada corporation.


(j)           “Date of Grant” shall mean the date on which an Option is granted
to an Eligible Person pursuant to Section 4 hereof.


(k)           “Director” shall mean a member of the Board.


(l)           “Eligible Person(s)” shall mean those persons who are (i) under
written contract (a “Consulting Contract”) with the Company or a Subsidiary to
provide consulting or advisory services to the Company or a Subsidiary and whose
Options could be registered on Form S-8 (a “Consultant”), (ii) Employees, or
(iii) Directors.


(m)           “Employee(s)” shall mean those persons who are employees of the
Company or who are employees of any Subsidiary.


(n)           “Fair Market Value” of a share on a particular date shall be the
closing price of the Common Stock, which shall be (i) if the Common Stock is
listed or admitted for trading on any United States national securities
exchange, the last reported sale price of Common Stock on such exchange as
reported in any newspaper of general circulation on the day of determination,
(ii) if the Common Stock is quoted on a system of automated dissemination of
quotations of securities prices in common use, the last reported sale price of
Common Stock on such exchange as reported in any newspaper of general
circulation on the day of determination or, if the last sale price is not
reported by such system, the mean between the closing high bid and low asked
quotations for such day of the Common Stock on such system or (iii) if neither
clause (i) nor (ii) is applicable, the value determined by the Board taking into
account all material information available with respect to the value of a share
of the Common Stock, including, without limitation, the value of the tangible
and intangible assets of the Company, the present value of its anticipated
future cash flows, the market value of the stock or equity interests in other
entities engaged in substantially the same business, recent arm’s length
transactions involving the sale of the Common Stock, and other relevant factors
such as control premiums or discounts for lack of marketability.


(o)           “Incentive Stock Option” shall mean an option that is an incentive
stock option as defined in Section 422 of the Internal Revenue Code.


(p)           “Internal Revenue Code” or “Code” shall mean the Internal Revenue
Code of 1986, as it now exists or may be amended from time to time.


2

--------------------------------------------------------------------------------


 
 
 
 
(q)           “Nonqualified Stock Option” shall mean a stock option that is not
an incentive stock option as defined in Section 422 of the Internal Revenue
Code.


(r)           “Option” (when capitalized) shall mean any option granted under
this Plan.


(s)           “Optionee” shall mean a person to whom an Option is granted under
this Plan or any successor to the rights of such person.


(t)           “Outside Director” shall mean a Director who qualifies as an
“outside director” under the regulations promulgated under Section 162(m) of the
Internal Revenue Code and as a “non-employee director” under Rule 16b-3.


(u)           “Plan” shall mean this Amended and Restated 2002 Employee Stock
Option Plan of Overhill Farms, Inc.


(v)           “Share(s)” shall mean a share or shares of the Common Stock.


(w)           “Subsidiary” shall mean any corporation (other than the Company)
in any unbroken chain of corporations beginning with the Company if, at the time
of the granting of the Option, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


Section 3. Shares and Options.


(a)           The Company may grant to Eligible Persons from time to time
Options to purchase an aggregate of up to 800,000 Shares from Shares held in the
Company’s treasury or from authorized and unissued Shares. If any Option granted
under the Plan shall terminate, expire, or be canceled or surrendered as to any
Shares, new Options may thereafter be granted covering such Shares. An Option
granted hereunder shall be either an Incentive Stock Option or a Nonqualified
Stock Option as determined by the Committee at the Date of Grant of such Option
and shall clearly state whether it is an Incentive Stock Option or a
Nonqualified Stock Option. Incentive Stock Options may only be granted to
persons who are Employees.


(b)           The aggregate Fair Market Value (determined at the Date of Grant
of the Option) of the Shares with respect to which any Incentive Stock Option is
exercisable for the first time by an Optionee during any calendar year under the
Plan and all such plans of the Company and any parent and subsidiary of the
Company (as defined in Section 424 of the Code) shall not exceed $100,000. Each
Option will be designated in the option agreement as either an Incentive Stock
Option or a Nonqualified Stock Option. However, notwithstanding such
designations, if the Shares subject to an Optionee’s Incentive Stock Options
(granted under all plans of the Company or any parent or Subsidiary) which
become exercisable for the first time during any calendar year have a fair
market value in excess of $100,000, the Options accounting for this excess will
be treated as Nonqualified Stock Options. For purposes of this Section 3(b),
Incentive Stock Options will be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares will be determined as of
the time of grant.


(c)           Subject to the provisions of the Plan, the Committee may grant
Options to such Eligible Persons as the Committee in its sole discretion
determines are eligible to receive such grants in accordance with Section 4
below. Notwithstanding any provision herein to the contrary, there shall be no
grant of Options in excess of 300,000 Shares to any one individual in any one
year.


Section 4.  Conditions for Grant of Options.


(a)           Each Option shall be evidenced by an option agreement that may
contain any term deemed necessary or desirable by the Committee, provided such
terms are not inconsistent with this Plan or any applicable law. Optionees shall
be those persons selected from Eligible Persons. The Committee shall determine
which Eligible Persons, other than Board of Director members, shall be granted
Options from time to time. The Disinterested Committee shall determine which
members of the Board of Directors and which individuals covered by Section
162(m) of the Internal Revenue Code or Section 16(b) of the Act shall be
Eligible Persons and granted

 
3

--------------------------------------------------------------------------------

 
 
 
 
 
Options from time to time. References to the Committee throughout the remainder
of this Section 4 shall mean the Committee or the Disinterested Committee, as
appropriate. Notwithstanding any provision to the contrary, an Option shall be
void if the Optionee is not an Eligible Person.


(b)           In granting Options, the Committee shall take into consideration
the contribution the person has made or may make to the success of the Company
or its Subsidiaries and such other factors as the Board shall determine. The
Committee shall also determine the number of shares subject to each of the
Options and shall authorize and cause the Company to grant Options in accordance
with those determinations. The Committee shall also have the authority to
consult with and receive recommendations from officers and other personnel of
the Company and its Subsidiaries with regard to these matters. The Committee may
from time to time in granting Options under the Plan prescribe such other terms
and conditions concerning such Options as it deems appropriate, including,
without limitation, relating an Option to achievement of specific goals
established by the Committee or the continued employment of the Optionee for a
specified period of time, provided that such terms and conditions are not more
favorable to an Optionee than those expressly permitted herein.


(c)           The Committee in its sole discretion may delegate to the Chief
Executive Officer of the Company any or all of its powers under this Plan with
regard to the granting and administration of Options to Eligible Persons,
provided that the Disinterested Committee may not delegate its duties with
respect to granting Options to, or otherwise with respect to Options granted to,
Eligible Persons who are subject to Section 16(b) of the Act or Section 162(m)
of the Code.


Section 5.  Exercise Price. The Exercise Price per Share shall be determined by
the Committee at the time of grant and shall not be less than one hundred
percent (100%) of the Fair Market Value per Share on the Date of Grant.


Section 6.  Exercise of Options.


(a)           Each Option shall specify a vesting schedule that governs when the
Option becomes exercisable; provided, however, that if the Optionee is an
Eligible Person on the date that a Change in Control occurs, unless such vesting
would subject the Optionee to the excise tax under Section 4999 of the Code, all
Options shall become fully vested and immediately exercisable on the day before
the date of such Change in Control, and if the Optionee ceases to be an Eligible
Person by reason of his death or disability, any Options held by the Optionee
shall become fully vested and immediately exercisable on the date such Optionee
ceases to be an Eligible Person. In no event shall an Option be exercisable
after the expiration of ten (10) years from the Date of Grant.


(b)           An Option shall be deemed exercised when (i) the Company has
received written notice of such exercise in accordance with the terms of the
Option, (ii) full payment of the aggregate exercise price of the Shares as to
which the Option is exercised has been made, and (iii) arrangements that are
satisfactory to the Committee in its sole discretion have been made for the
Optionee’s payment to the Company of the amount, if any, that the Committee
determines to be necessary for the Company or a Subsidiary to withhold in
accordance with applicable federal or state income tax withholding requirements.


(c)           The Committee will determine the acceptable form of consideration
for exercising an Option, including the method of payment. Such consideration
may consist partially or entirely of:




 
(i)
cash;



 
(ii)
certified or cashier’s check payable to the order of the Company;



 
(iii)
a promissory note made by the Optionee in favor of the Company;



 
(iv)
other Shares which have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which an Option will be
exercised; or



 
(v)
any other consideration and method of payment for the issuance of Shares to the
extent permitted by applicable laws.



 
 
4

--------------------------------------------------------------------------------

 

 
 
Section 7.  Termination of Option Period.


(a)           Unless otherwise provided in any Option or as determined by the
Committee upon the occurrence of the stated event, the unvested portion of an
Option shall automatically and without notice terminate, and the then
exercisable but unexercised portion of an Option shall automatically and without
notice terminate and become null and void, after the earliest to occur of the
following: (i) two years following the death of the Optionee, (ii) two years
following the total and permanent “disability” (as defined in Section 22(e)(3)
of the Code) of the Optionee, (iii) with respect to an Option held by a person
who is an Employee but who is not also a Consultant or a Director, one year
following the date on which the Optionee ceases to be an Eligible Person for any
reason other than death, total and permanent “disability” (as defined in
Section 22(e)(3) of the Code), or termination for Cause, (iv) with respect to an
Option held by a person who is a Director but who is not also a Employee or
Consultant (regardless of whether or not such person was an Employee or
Consultant at the time of the grant), one year following the date on which the
Optionee ceases to be a Director for any reason other than death, disability (as
defined in Section 22(e)(3) of the Code), or Cause, (v) with respect to an
Option held by a person who is both a Director and an Employee (regardless of
whether or not such person was a Director or an Employee at the time of grant),
one year following the date on which the Optionee is neither a Director nor an
Employee for any reason other than death, disability (as defined in
Section 22(e)(3) of the Code), or Cause or (vi) immediately upon the termination
of an Optionee as an Eligible Person for Cause. In no event, however, shall the
one-year or two-year periods described in this Section 7(a) extend beyond the
exercise period stated on the Option or beyond the expiration of ten (10) years
from the Date of Grant, and neither the Board nor the Committee shall have any
authority to amend, modify, revise or extend any exercise period in a manner
that would permit exercise beyond the expiration of ten (10) years from the Date
of Grant.


(b)            In the event of the death of the Optionee, Options held by such
Optionee may be exercised by the Optionee’s legal representative(s), but only to
the extent that such Options would otherwise have been exercisable by the
Optionee.


(c)           For purposes of the Plan, the transfer of an Employee’s employment
between the Company and any Subsidiary or between Subsidiaries shall not be
deemed to be a termination of the Employee’s employment.


Section 8.  Adjustment of Shares.


(a)           If at any time while the Plan is in effect or unexercised Options
are outstanding, there shall be any increase or decrease in the number of issued
and outstanding Shares through the declaration of a stock dividend or through
any recapitalization resulting in a stock split-up, combination or exchange of
Shares, then and in such event:


(i)           appropriate adjustment shall be made in the maximum number of
Shares then subject to being optioned under the Plan, so that the same
proportion of the Company’s issued and outstanding Shares shall continue to be
subject to being so optioned; and


(ii)           appropriate adjustment shall be made in the number of Shares and
the exercise price per Share thereof then subject to outstanding Options, so
that the same proportion of the Company’s issued and outstanding Shares shall
remain subject to purchase at the same aggregate exercise price.


(b)           Upon the happening of a merger, reorganization or sale of
substantially all of the assets of the Company, the Committee, may, in its sole
discretion, do one or more of the following: (i) shorten the period during which
Options are exercisable (provided they remain exercisable for at least thirty
(30) days after the date notice of such shortening is given to the Optionees),
(ii) arrange to have the surviving or successor entity or any parent entity
thereof assume the Options or grant replacement options with appropriate
adjustments in the option prices and adjustments in the number and kind of
securities issuable upon exercise or adjustments so that the Options or their
replacements represent the right to purchase the shares of stock, securities or
other property (including cash) as may be issuable or payable as a result of
such transaction with respect to or in exchange for the number of Shares of
Common Stock purchasable and receivable upon exercise of the Options had such
exercise occurred in full prior to such transaction or (iii) cancel Options upon
payment to the Optionees in cash, with respect to each Option to the extent then
exercisable, of an amount that is the equivalent of the excess of the Fair
Market Value of the Common Stock (at the effective time of the merger,
reorganization, sale or other event) over the exercise price of the Option. The
Committee may also provide for one or more of the foregoing alternatives in any
particular option agreement.

 
5

--------------------------------------------------------------------------------

 
 
 
 
 
(c)           Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to the number of Shares reserved for issuance under the
Plan or the number of or exercise price of Shares then subject to outstanding
Options granted under the Plan.


(d)           Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities, or preferred or
preference stock that would rank above the Shares subject to outstanding
Options; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise.


Section 9.  Transferability of Options. Each Incentive Stock Option shall
provide that such Incentive Stock Option shall not be transferable by the
Optionee otherwise than by will or the laws of descent and distribution and that
so long as an Optionee lives, only such Optionee or his guardian or legal
representative shall have the right to exercise such Incentive Stock Option. The
Committee, in its sole discretion, may provide in the agreement governing any
Nonqualified Stock Option that such Nonqualified Stock Option shall be
transferable to the Optionee’s spouse or children, to a trust solely for the
benefit of the transferor, his spouse, or children, or pursuant to the terms of
a qualified domestic relation order (as defined in Section 414(p)(1)(A) of the
Code).


Section 10.  Issuance of Shares. No person shall be, or have any of the rights
or privileges of, a shareholder of the Company with respect to any of the Shares
subject to an Option unless and until certificates representing such Shares
shall have been issued and delivered to such person. As a condition of any
transfer of the certificate for Shares, the Committee may obtain such agreements
or undertakings, if any, as it may deem necessary or advisable to assure
compliance with any provision of the Plan, the agreement evidencing the Option
or any law or regulation including, but not limited to, the following:


(a)           A representation, warranty or agreement by the Optionee to the
Company at the time any Option is exercised that he or she is acquiring the
Shares to be issued to him or her for investment and not with a view to, or for
sale in connection with, the distribution of any such Shares; and


(b)           A representation, warranty or agreement to be bound by any legends
that are, in the opinion of the Committee, necessary or appropriate to comply
with the provisions of any securities laws deemed by the Board to be applicable
to the issuance of the Shares and are endorsed upon the Share certificates.


Section 11.  Options for 10% Shareholder. Notwithstanding any other provisions
of the Plan to the contrary, an Incentive Stock Option shall not be granted to
any person owning directly (or indirectly through attribution under Section
424(d) of the Code) at the Date of Grant, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or of its
parent or subsidiary [as defined in Section 424 of the Internal Revenue Code] at
the Date of Grant) unless the exercise price of such Incentive Stock Option is
at least 110% of the Fair Market Value of the Shares subject to such Incentive
Stock Option on the Date of Grant, and the period during which the Incentive
Stock Option may be exercised does not exceed five (5) years from the Date of
Grant.


Section 12.  Nonqualified Stock Options. Nonqualified Stock Options may be
granted hereunder and shall be subject to all terms and provisions hereof except
that each such Nonqualified Stock Option (i) must be clearly designated as a
Nonqualified Stock Option; (ii) may be granted for Shares in excess of the
limits contained in Section 3(b) of this Plan; and (iii) shall not be subject to
Section 11 of this Plan. If both Incentive Stock Options and Nonqualified Stock
Options are granted to an Optionee, the right to exercise, to the full extent
thereof, Options of either type shall not be contingent in whole or in part upon
the exercise of, or failure to exercise, Options of the other type.

 
6

--------------------------------------------------------------------------------

 

 

Section 13.  Administration of the Plan.


(a)           The Plan shall be administered by the Compensation Committee of
the Board or other committee thereof as appointed by the Board (the
“Committee”). The “Disinterested Committee” shall be appointed by the Board of
Directors and shall be composed of Outside Directors. The Disinterested
Committee shall administer the Plan with respect to all Eligible Persons who are
“covered employees” under Code Section 162(m) or are subject to Rule 16b-3, and
all members of the Board of Directors who participate in the Plan, if any. The
number of persons that shall constitute the Committee and the Disinterested
Committee shall be determined from time to time by a majority of all the members
of the Board of Directors and, unless that majority of the Board of Directors
determines otherwise or Rule 16b-3 is amended to require otherwise, shall be no
less than two persons. To the extent that Rule 16b-3 promulgated under the Act
requires a system of administration that is different from this Section 13, this
Section 13 shall automatically be deemed amended to the extent necessary to
cause it to be in compliance with Rule 16b-3.


(b)           The Committee, from time to time, may adopt rules and regulations
for carrying out the purposes of the Plan. The determinations and the
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive.


(c)           Subject to the express provisions of this Plan, the Committee
shall have the authority, in its sole and absolute discretion (i) to adopt,
amend, and rescind administrative and interpretive rules and regulations
relating to this Plan or any Option; (ii) to construe the terms of this Plan or
any Option; (iii) as provided in Section 8(a), upon certain events to make
appropriate adjustments to the exercise price and number of Shares subject to
this Plan and Option; and (iv) to make all other determinations and perform all
other acts necessary or advisable for administering this Plan, including the
delegation of such ministerial acts and responsibilities as the Committee deems
appropriate. Subject to Rule 16b-3 and Code Section 162(m), the Disinterested
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or in any Option in the manner and to the extent it
deems necessary or desirable to carry the Plan into effect, and the
Disinterested Committee shall be the sole and final judge of that necessity or
desirability. The determinations of the Disinterested Committee on the matters
referred to in this Section 13(c) shall be final and conclusive.


(d)           The Committee is expressly authorized to make modifications to the
Plan as necessary to effectuate the intent of the Plan as a result of any
changes in the tax, accounting, or securities laws treatment of Participants and
the Plan.


Section 14.  Government Regulations. This Plan, Options and the obligations of
the Company to sell and deliver Shares under any Options, shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.


Section 15.  Miscellaneous.


(a)           The proceeds received by the Company from the sale of Shares
pursuant to an Option shall be used for general corporate purposes.


(b)           The grant of an Option shall be in addition to any other
compensation paid to the Optionee or other stock option plans of the Company or
other benefits with respect to the Optionee’s position with or relationship to
the Company or its Subsidiaries. The grant of an Option shall not confer upon
the Optionee the right to continue as an Employee, Consultant, or Director, or
interfere in any way with the rights of the Company to terminate his status as
an Employee, Consultant, or Director.


(c)           Neither the members of the Board nor any member of the Committee
shall be liable for any act, omission, or determination taken or made in good
faith with respect to this Plan or any Option, and members of the Board and the
Committee shall, in addition to all other rights of indemnification and
reimbursement, be entitled to indemnification and reimbursement by the Company
in respect of any claim, loss, damage, liability or expense (including
attorneys’ fees, the costs of settling any suit, provided such settlement is
approved by independent legal counsel selected by the Company, and amounts paid
in satisfaction of a judgment, except a judgment based on a finding of bad
faith) arising from such claim, loss, damage, liability or expense to the full
extent permitted by law and under any directors’ and officers’ liability or
similar insurance coverage that may from time to time be in effect.

 
7

--------------------------------------------------------------------------------

 
 
 
 
 
(d)           Any issuance or transfer of Shares to an Optionee, or to his legal
representative, heir, legatee, distributee, or assign in accordance with the
provisions of this Plan or the applicable Option, shall, to the extent thereof,
be in full satisfaction of all claims of such persons under the Plan. The
Committee may require any Optionee, legal representative, heir, legatee or
distributee as a condition precedent to such payment or issuance or transfer of
Shares, to execute a release and receipt for such payment or issuance or
transfer of Shares in such form as it shall determine.


(e)           Neither the Committee nor the Company guarantees Shares from loss
or depreciation.


(f)           All expenses incident to the administration, termination, or
protection of this Plan or any Option, including, but not limited to, legal and
accounting fees, shall be paid by the Company; provided, however, the Company
may recover any and all damages, fees, expenses and costs arising out of any
actions taken by the Company to enforce its rights under this Plan or any
Option.


(g)           Records of the Company shall be conclusive for all purposes under
this Plan or any Option, unless determined by the Committee or the Board to be
incorrect.


(h)           The Company shall, upon request or as may be specifically required
under this Plan or any Option, furnish or cause to be furnished all of the
information or documentation that is necessary or required by the Committee to
perform its duties and functions under this Plan or any Option.


(i)           The Company assumes no liability to any Optionee or his legal
representatives, heirs, legatees or distributees for any act of, or failure to
act on the part of, the Company, the Committee or the Board.


(j)           Any action required of the Company or the Committee relating to
this Plan or any Option shall be by resolution of the Company or Committee,
respectively, or by a person authorized to act by resolution of the Company or
Committee, respectively.


(k)           If any provision of this Plan or any Option is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan or any Option, but such provision shall be
fully severable, and the Plan or Option, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in the
Plan or Option, as applicable.


(l)           Whenever any notice is required or permitted under this Plan, such
notice must be in writing and personally delivered, telecopied (if confirmed),
sent by mail or delivery by a nationally recognized courier service. Any notice
required or permitted to be delivered under an Option shall be deemed to be
delivered on the date on which it is personally delivered, or, if telecopied,
upon confirmation of receipt, or, if mailed, whether actually received or not,
on the third Business Day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address that such person has previously specified by written
notice delivered in accordance with this Section 15(l) or, if by courier,
seventy-two (72) hours after it is sent, addressed as described in this Section
15(l). The Company or the Optionee may change, at any time and from time to
time, by written notice to the other, the address that it or he had previously
specified for receiving notices. Until changed in accordance with this Plan, the
Company and the Optionee shall specify as its and his address for receiving
notices the address set forth in the Option pertaining to the Shares to which
such notice relates.


(m)           Any person entitled to notice under this Plan may waive such
notice.


(n)           The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of this Plan’s
provisions.

 
8

--------------------------------------------------------------------------------

 

 
 

(o)           All questions arising with respect to the provisions of this Plan
shall be determined by application of the laws of the State of Nevada except to
the extent Nevada law is preempted by federal law. The obligation of the Company
to sell and deliver Shares under this Plan is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.


(p)           Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Plan dictates, the plural shall be
read as the singular and the singular as the plural.


(q)           The Company shall be entitled to recover from an Optionee
reasonable attorneys’ fees incurred in connection with the enforcement of the
terms and provisions of the Plan and any agreement governing any Option, whether
by an action to enforce specific performance, or an action for damages for
its breach or otherwise.


Section 16.  Amendment and Discontinuation of the Plan. The Board may from time
to time amend, suspend or terminate the Plan or any Option; provided, however,
that no such amendment may alter any provision of the Plan or any Option without
compliance with any applicable shareholder approval requirements promulgated
under the Internal Revenue Code, if applicable, or by any stock exchange or
market on which the Common Stock of the Company is listed for trading; and
provided, further, that, except to the extent provided in Section 7, no
amendment or suspension of the Plan or any Option issued hereunder shall, except
as specifically permitted in any Option, substantially impair any Option
previously granted to any Optionee without the consent of such Optionee.


Section 17.  Termination Date. The Plan shall terminate on the tenth anniversary
of the effective date.


ORIGINALLY ADOPTED BY THE BOARD: 9/25/02


EFFECTIVE DATE: 10/29/02


AMENDED AND RESTATED PLAN APPROVED BY COMPENSATION COMMITTEE: 12/3/08




OVERHILL FARMS, INC.
 
By:    /s/ James Rudis                                                





 
 
 
 
9
 